Child, Van Wagoner & Bradshaw, PLLC Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-1of our report dated March 16, 2011, relating to the financial statements of Octacation Productions Ltd. which appears in such Prospectus. We also consent to the reference to us under the headingInterests Of Named Experts And Counsel. /s/ Child, Van Wagoner & Bradshaw, PLLC Certified Public Accountants Salt Lake City, Utah March 16, 2011 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants
